732 N.W.2d 904 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Richard Garrnit DYKHOUSE, Defendant-Appellant.
Docket No. 133075. COA No. 271089.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the December 20, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand to the trial court is DENIED.